IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                        NO. PD-0145-21

                         EX PARTE LYLA ORDONEZ, Appellant



             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FOURTEENTH COURT OF APPEALS
                             HARRIS COUNTY



       Per curiam.

                                         OPINION


       Appellant was charged with harassment via electronic communications. See T EX.

P ENAL C ODE § 42.07(a)(7). She filed a pre-trial habeas writ application arguing the electronic

harassment statute is facially unconstitutional. The trial court denied relief. She appealed, and the

Court of Appeals held the statute to be unconstitutionally overbroad. Ex parte Ordonez, No.

14-19-01005-CR (Tex. App. – Houston [14th] Jan. 26, 2021, pet. filed).

       The State filed a petition for discretionary review arguing that Appellant failed to meet

her burden to show the statute is unconstitutionally overbroad and the Court of Appeals erred
                                                                                Ordonez - 2


in finding the statute unconstitutional. In Ex parte Barton, No. PD-1123-19, 2022 WL

1021061 (Tex. Crim. App. Apr. 6, 2022), and Ex parte Sanders, No. PD-0469-19, 2022 WL

1021055 (Tex. Crim. App. Apr. 6, 2022), we held a previous version of the statute, first

adopted in 2001, constitutional on its face. See Acts 2001, 77th Leg., ch. 1222 (S.B. 139),

§ 1, eff. Sept. 1, 2001. Appellant’s case is governed by the 2017 version of the electronic

harassment statute. See Acts 2017, 85th Leg., ch. 522 (S.B. 179), §§ 13, 14, eff. Sept. 1,

2017.

        The Court of Appeals in the instant case did not have the benefit of our decisions in

Ex parte Barton and Ex parte Sanders. Accordingly, we grant the State’s petition for

discretionary review, vacate the judgment of the Court of Appeals, and remand this case to

the Court of Appeals for further consideration in light of Ex parte Barton and Ex parte

Sanders.


DELIVERED November 2, 2022

DO NOT PUBLISH